Case:19-10023-SDB_ Doc#:52 Filed:07/02/19 Entered:07/02/19 16:14:03 Page:1 of 1
IN THE UNITED STATES BANKRUPTCY COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA

In re: Randale Lamar Washington & Chapter 13
Angela Sherise Washington, Case No. \Qu | Opa
Debtor(s)

Trustee’s Motion To Confirm Plan As Amended

Trustee moves that Debtor’s(s’) plan be confirmed. The plan, as amended commits Debtor’s(s’) disposable
income to the plan for a period of at least thirty-six months and otherwise conforms to the requirements of
Title 11, The plan, as amended will pay $ or more to unsecured creditors, but in any event will
not pay less than % of the total allowed unsecured claims.

Debtor’s(s’) plan is amended to:

[_] Raise payments/extend plan as follows:

 

 

[\{ Change valuation(s) as follows: D ide Smith MUO Gales LUC (clown / Z) secured
1,569.39 wf 6.5%. ;

 

 

 

 

[_] Allow/Modify/Disallow claims as follows:

 

 

 

 

 

 

[_] Other:

 

 

 

 

 

 

Trustee certifies that none of the foregoing an
consent has been given. Thiy day of

  
 
 
 
 

i

HUE GA ane E-Ntitter—
ber 13 Prustee/Attoyey for
Oa) Attorney for Chapter 13
: Jane Miller 7 :
Trustee iduon Le

WAL lf it GA. Bar No, 256304

Creditor’s Counsel

If applicable;

 

 

 

Creditor’s Counsel

Creditor’s Counsel

 

Revised 12/1/2017 Form 2017-4-A

IS
